Name: 92/297/EEC: Council Decision of 1 June 1992 on the conclusion of the agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria on the extension of the agreement on the reciprocal establishment of tariff quotas for certain quality wines
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-06-13

 Avis juridique important|31992D029792/297/EEC: Council Decision of 1 June 1992 on the conclusion of the agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria on the extension of the agreement on the reciprocal establishment of tariff quotas for certain quality wines Official Journal L 160 , 13/06/1992 P. 0025COUNCIL DECISION of 1 June 1992 on the conclusion of the agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria on the extension of the agreement on the reciprocal establishment of tariff quotas for certain quality wines (92/297/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria on the reciprocal establishment of tariff quotas for certain quality wines (1), signed on 23 December 1988, fixed the said quotas only for an initial period ending on 30 June 1992; whereas the quotas applicable from 1 July 1992 should therefore be fixed; Whereas the Commission has held consultations on this matter with Austria and these consultations have led to an agreement in the form of an exchange of letters which should be approved, HAS DECIDED AS FOLLOWS: Article 1 The agreement in the form of an exchange of letters between the European Economic Community and the Republic of Austria on the extension of the agreement on the reciprocal establishment of tariff quotas for certain quality wines is hereby approved on behalf of the Community. The text of the agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the agreement in order to bind the Community. Done at Luxembourg, 1 June 1992. For the Council The President AntÃ ³nio COUTO DOS SANTOS (1) OJ No L 348, 17. 12. 1988, p. 56.